UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2217


In Re:   THOMAS J. SAVOCA, a/k/a Irvin L. Roddy,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (2:03-cr-00194-1)


Submitted:   December 21, 2010              Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas J. Savoca, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas    J.    Savoca    petitions          for   a   writ     of   mandamus

seeking an order from this court directing the district court to

produce      copies    of     two     videos       used     during        the     criminal

proceedings     against      Savoca.        We   conclude       that     Savoca       is   not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr     v.    United      States

Dist.     Court,     426    U.S.     394,   402     (1976);         United      States       v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.     2003).        Further,

mandamus     relief    is    available      only    when    the     petitioner         has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Savoca is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                   We

dispense     with     oral    argument       because        the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                            2